SUPPLEMENT DATED JULY 19, 2010 to PROSPECTUS DATED MAY 1, 2009 for PREFERRED ADVISOR Individual Flexible Purchase Payment Deferred Variable Annuity Contract Issued by KMA Variable Account of SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) On April 15, 2010, shareholders approved the reorganization of the Evergreen Mid Cap Growth Fund into the Wells Fargo Advantage Mid Cap Growth Fundafter the close of business on July 16, 2010. Evergreen Mid Cap Growth Fund is no longer available for investment and all references to the fund are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. K-100 (1)7/2010
